DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 9, 11, 13 – 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2017/0110503; WO 2016/158439).

    PNG
    media_image1.png
    498
    328
    media_image1.png
    Greyscale

(Claim 1) Kato et al. teach an imaging device comprising:
a first section (top half) including eight photoelectric conversion elements (PD1 – PD4, PD9 – PD12), eight transfer transistors (TR12-1 – TR12-4, TR12-9 – TR12-12) a first floating diffusion (T1), and a second floating diffusion (T3);
a second section (lower half) including eight photoelectric conversion elements (PD5 – PD8, PD13 – PD-16), eight transfer transistors (TR12-5 – TR12-8, TR12-13 – TR12-16), a third floating diffusion (T2), and a fourth floating diffusion (T4), wherein the second section is adjacent to the first section;
a first amplification transistor (TR13 left), a second amplification transistor (TR13 right), and a selection transistor (TR14) disposed between the first section (top half) and the second section (bottom half); and
wherein the first floating diffusion (T1) is coupled to the second floating diffusion (T3),
wherein the first floating diffusion (T1) is coupled to the first amplification transistor (T13 left) and the second amplification transistor (T13 right, paragraph 119),
wherein the second floating diffusion (T3) is coupled to the first amplification transistor (T13 left) and the second amplification transistor (T13 right, paragraph 120),
wherein the first amplification transistor (T13 left) is disposed adjacent to the second amplification transistor (T13 right, paragraphs 120, 125 – 126).
(Claim 2) Kato et al. teach wherein the first floating diffusion (T1) and the second floating diffusion (T3) are disposed along a first direction (left to right), and wherein the third floating diffusion (T2) and the fourth floating diffusion (T4) are disposed along the first direction (left to right).
(Claim 3) Kato et al. teach wherein the first amplification transistor (TR13 left) and the second amplification transistor (TR13 right) share a drain (S/D, paragraph 124).
(Claim 5) Kato et al. teach wherein first (T1) to fourth (T2) floating diffusions are disposed in a semiconductor substrate (paragraph 3).
(Claim 6) Kato et al. teach wherein the first amplification transistor (TR13 left) and the second amplification transistor (TR13 right) are coupled to a vertical signal line through the selection transistor (paragraphs 69, 123).
(Claim 7) Kato et al. teach wherein the first amplification transistor (TR13 left) is coupled to the second amplification transistor (TR13 right) in parallel (sharing a drain).
(Claim 8) Kato et al. teach wherein the first amplification transistor (Tr13 left) and the second amplification transistor (TR13 right) are configured (paragraph 69) to output a signal corresponding to an amount of electric charge accumulated in the first floating diffusion (T1) and the second floating diffusion (T3).
(Claim 9) Kato et al. teach wherein the first amplification transistor, the second amplification transistor, and the selection transistor are arranged in this order.
(Claim 11) Kato et al. teach wherein a shape of the first section (upper half) and the second section lower half) are rectangles in a plan view.
(Claim 13) Kato et al. teach wherein the first amplification transistor (TR13 left) is disposed between the second amplification transistor  (TR13 right) and the selection transistor (TR14 left).
(Claim 14) Kato et al. teach wherein the first amplification transistor and the second amplification transistor are coupled to a power supply (paragraph 97).
(Claim 16) Kato et al. teach an electronic apparatus comprising:
an imaging device, the imaging device including a first section (upper half) including eight photoelectric conversion elements (PD’s), eight transfer transistors (TR12’s), a first floating diffusion (T1), and a second floating diffusion (T3);
a second section (lower half) including eight photoelectric conversion elements (PD’s), eight transfer transistors (TR12’s), a third floating diffusion (T2), and a fourth floating diffusion (T4), wherein the second section is adjacent to the first section;
a first amplification transistor (TR13 left), a second amplification transistor (TT13 right), and a selection transistor (TR14) disposed between the first section (upper half) and the second section (lower half); and
wherein the first floating diffusion is coupled to the second floating diffusion,
wherein the first floating diffusion is coupled to the first amplification transistor and the second amplification transistor,
wherein the second floating diffusion is coupled to the first amplification transistor and the second amplification transistor,
wherein the first amplification transistor (TR13 left) is disposed adjacent to the second amplification transistor (TR 13 right).
Allowable Subject Matter
Claims 4, 10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 4, 2022